Citation Nr: 0002519	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-03 423 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthralgia (to include aching joints and feet due to 
undiagnosed illness).

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had certified active service from August 1980 to 
August 1984 and from January 1991 to April 1991 in the 
Persian Gulf.  The veteran has reported serving on periods of 
active duty for training; however, these could not be 
verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In the October 1997 rating decision, 
the RO denied service connection for arthralgia and aching 
joints and feet due to undiagnosed illness, PTSD (claimed as 
memory loss due to undiagnosed illness), cluster headaches 
(claimed as dizziness due to undiagnosed illness), and 
blisters due to undiagnosed illness.  In his November 1997 
Notice of Disagreement, the veteran only disagreed with the 
decision pertaining to arthralgia, aching joints and feet, 
and PTSD and the Statement of the Case addressed these 
issues.  Subsequently, the veteran, in his March 1998 
substantive appeal discusses headaches but does not indicate 
disagreement with the rating decision; thus it is not a 
notice of disagreement.

The veteran appeared before a hearing officer at a hearing at 
the RO in September 1998.


FINDINGS OF FACT

1.  The veteran's arthralgia, aching joints and feet have 
been attributed to the clinical diagnoses of traumatic 
arthritis and unknown causes .

2.  The veteran's service personnel records indicate that he 
served on active duty in the Gulf War.  

4.  VA psychiatric evaluations reflect that the veteran was 
diagnosed with PTSD secondary to his experiences in the Gulf 
War.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthralgia, aching joints and feet due to undiagnosed 
illness) is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for traumatic arthritis to include arthralgia, 
aching joints and feet due to undiagnosed illness as a result 
of his active service in the Persian Gulf.  It is necessary 
to determine if he has submitted a well grounded claim.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before 
December 31, 2001 following such service.  See 38 U.S.C.A. § 
1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1999).  
According to 38 C.F.R. § 3.317(a)(2), objective indications 
includes both signs in the medical sense of objective 
evidence perceptible to an examining physician and other non-
medical indicators capable of independent verification.  
While objective indications appears to contemplate evidence 
other than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  See VAOPGCPREC 4-99 (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1999).

I.  Arthralgias, aching joints and feet

Initially, the Board is unable to discern from the record the 
exact reason for the denial.  Regardless the claim is well 
grounded.  There is a conflict in the evidence.  At least one 
VA doctor has determined that there are arthralgias, cause 
unknown.  However, the examination report did not include X-
ray findings.  Other examiners have diagnosed traumatic 
arthritis and joint disease.  Again there is a remarkable 
lack of evidence to support any of the medical conclusions 
reached.  However, a diagnosis of arthralgia due to an 
unknown cause when there have been repeated complaints over a 
period of years establishes a well-grounded claim.

II.  PTSD

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
VA has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the veteran has presented a well grounded claim.  

The veteran asserts on appeal that service connection for 
PTSD is warranted as he has been diagnosed with and treated 
for the claimed disorder.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred. 

The veteran's service medical and personnel records convey 
that he served in the Gulf from January 1991 to April 1991.  
The veteran reported that while in the Gulf, he was subjected 
to SCUD missile attacks and that he saw burned bodies while 
on convoy duty.  In a September 1997 letter, the U.S. Armed 
Services Center for Research of Unit Records (formerly the 
U.S. Army and Joint Services Environmental Support Group) 
indicated that the veteran's unit was based at a location 
that received SCUD missile attacks and his unit participated 
in convoys.  VA medical records reveal multiple diagnoses of 
PTSD secondary to his Gulf War experiences.  The Board finds 
that such evidence establishes a well-grounded claim of 
entitlement to service connection for PTSD.  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD and arthralgia is well grounded.
REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current PTSD.  38 C.F.R. § 3.304(f) 
(1999).  The Board notes that while the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the identification of a 
stressor or stressors has not been indicated by examining 
psychiatrists.  See Cohen.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA psychiatric evaluation.  If the 
examiner diagnoses PTSD, the examiner 
should state with specificity the 
stressors on which such diagnosis is 
based.  The examiner is informed that the 
only verified stressor is a scud attack.  
If this event is sufficient to establish 
a stressor and the diagnosis of PTSD, 
that decision must be noted in the 
report.

2.  The veteran should be scheduled for 
an orthopedic examination.  After 
appropriate tests, the examiner should 
determine whether the veteran has an 
undiagnosed illness producing arthralgia 
or whether there is a supported 
underlying cause such as arthritis or 
joint disease.

3.  The veteran has alleged combat 
including shooting.  The RO should 
undertake appropriate development to 
determine whether the veteran engaged in 
combat.  At a minimum, his personnel 
records should be associated with the 
file.

4.  In regard to the Gulf war issue, the 
RO should explain the basis of the 
decision.  The statement in the SSOC that 
"the veteran's condition diagnosed as 
arthralgias, cause unknown is not shown 
to be an undiagnosed condition" should 
be clarified.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



